Exhibit 99.1 Crystal River Capital, Inc. Three World Financial Center 200 Vesey Street, 10th Floor New York, New York 10281-1010 FOR IMMEDIATE RELEASE THURSDAY, AUGUST 9, 2007 Crystal River’s management will host a dial-in teleconference to review its second quarter 2007 financial results on August 10, 2007, at 9:00 a.m. (EDT). The teleconference can be accessed by dialing 888-802-2279 or 913-312-1265 (International). A replay of the recorded teleconference will be available through August 24, 2007. The replay can be accessed by dialing 888-203-1112 or 719-457-0820 (International) and entering passcode 9575141. A live audio webcast of the call will be accessible on the Company's website, www.crystalriverreit.com, via a link from the Investor Relations section. A replay of the audio webcast will be archived in the Investor Relations section of the Company's website. CRYSTAL RIVER REPORTS SECOND QUARTER 2 NEW YORK, NY—August 9, 2007—Crystal River Capital, Inc. (“Crystal River” or the “Company”) (NYSE: CRZ) today announced its financial results for the quarter ended June 30, 2007. Second Quarter Highlights ($ in millions, Three Months Ended except per share data) June 30, 2007 March 31, 2007 June 30, 2006 Revenues $ 62.6 $ 57.8 $ 45.4 Net income (loss) $ (9.1 ) $ 7.5 $ 6.0 Per share $ (0.36 ) $ 0.30 $ 0.34 Net investment income (1) $ 21.2 $ 18.5 $ 14.0 Per share $ 0.85 $ 0.74 $ 0.80 Operating earnings (1) $ 17.0 $ 14.8 $ 11.2 Per share $ 0.68 $ 0.59 $ 0.64 Dividends declared per share $ 0.68 $ 0.68 $ 0.725 (1) Defined below · Board of Directors approved a stock repurchase plan of up to two million shares of common stock · Increased net investment income per share by 15% to $0.85, up from $0.74 in the first quarter of 2007 · Increased operating earnings per share by 15% to $0.68, up from $0.59 in the first quarter of 2007 · Net loss of $9.1 million included non-cash impairment charges totaling $22.1 million · Only 3.0%, or $113.4 million, of the total investment portfolio is in sub-prime RMBS · Estimated REIT taxable income per share totaled $0.68 in the second quarter of 2007 “In response to this recent period of uncertainty, we have focused on maintaining liquidity, and we believe Crystal River is well positioned in the current market environment,” said Clifford Lai, President and Chief Executive Officer of Crystal River. “Going forward, we will continue to pursue our business plan by allocating further capital where value and prices are not aligned, including the repurchase of our own shares.” Second Quarter Financial Summary Revenues for the quarter ended June 30, 2007 increased 8% to $62.6 million, from $57.8 million in the first quarter of 2007. Net investment income (defined below) for the quarter ended June 30, 2007 totaled $21.2 million, or $0.85 per share, up from $18.5 million, or $0.74 per share, in the first quarter of 2007. The net investment income is the highest level for the Company since its formation in 2005. Operating earnings (defined below) for the quarter ended June 30, 2007 totaled $17.0 million, or $0.68 per share, up from $14.8 million, or $0.59 per share, in the first quarter of 2007. The increase in operating earnings and net investment income is primarily a result of asset purchases and reallocation of capital into higher-yielding assets over the prior period. The net loss for the quarter ended June 30, 2007 totaled $9.1 million, or $0.36 per share, compared to net income of $7.5 million, or $0.30 per share, in the first quarter of 2007. The primary contributors to the net loss were the following: · An impairment charge of $9.3 million, or $0.37 per share, from unrealized losses on approximately $935 million of Agency mortgage-backed securities (“MBS”) designated for possible sale, should attractive investment alternatives become available. As the timely payment of principal and interest is guaranteed by a U.S. government agency, this non-cash impairment charge represents mark to market changes due to an increase in interest rates since the purchase of these securities. · An impairment charge of $12.8 million, or $0.51 per share, on some of the portfolio’s non-Agency RMBS investments due to changes in the Company’s prepayment and credit assumptions regarding the timing of cash flows and the expectation that market values on these securities may remain depressed for an extended period of time. GAAP common equity book value per share declined from $20.82 at March 31, 2007 to $19.37 at June 30, 2007. This was due to the general widening of yield spreads in the RMBS and CMBS markets and the resulting mark to market adjustments to the Company’s available for sale securities. The majority of the assets with negative mark to market adjustments have been permanently financed in the Company’s two collateralized debt obligations (“CDOs”). Under GAAP, the liabilities issued by the Company’s CDOs are not marked to market. Non-interest expenses, excluding depreciation and amortization, in the second quarter of 2007 increased by $0.6 million from the first quarter of 2007, primarily as a result of the higher insurance and professional fees associated with being a public company. Second Quarter Investment Activity During the second quarter of 2007, Crystal River added $642.4 million and sold $88.4 million in investments in the following asset classes: · Agency MBS: Agency MBS are securities that have been guaranteed by an agency of the U.S. government (Ginnie Mae) or by U.S. government sponsored enterprises (Fannie Mae and Freddie Mac). Owners of Agency bonds are guaranteed the timely payment of principal and interest, which gives the bonds the equivalent of an AAA credit rating, the highest rating available. The Company’s Agency MBS are secured by adjustable-rate mortgages whose interest rates change based on short-term rates. The Company purchased $562.4 million and sold $88.4 million of Fannie Mae and Freddie Mac Agency MBS, which brings the portfolio’s total Agency MBS position to approximately $2.4 billion at June 30, 2007. Given the recent capital markets volatility, Agency MBS have offered consistent returns with relatively low volatility, while providing a potential source of liquidity for future investments in higher-yielding opportunities. The $88.4 million of low-coupon, shorter-time-to-reset Agency MBS sold during the quarter was re-invested into higher-coupon, longer-time-to-reset Agency MBS. While the sale resulted in a realized loss of $0.4 million, the Company expects to earn an incremental $1.4 million annually from the higher-coupon MBS. · Commercial real estate: Crystal River continued to execute its business plan of increasing its allocation to the commercial real estate sector with the purchase of approximately $59.7 million of exposure in CMBS and whole loans. The Company continues to focus on this sector as it views the fundamentals as strong and the risk-adjusted returns as attractive. · Non-Agency RMBS: The Company made opportunistic investments of $9.7 million in prime RMBS and $10.6 million in sub-prime RMBS during the quarter. While Crystal River’s goal is the continued growth of its commercial real estate assets, it will make selective opportunistic investments in other areas when the risk-adjusted returns are attractive and the investments meet the Company’s disciplined underwriting standards. Purchases The following table details the Company’s funded investments in the second quarter of 2007: ($ in millions) Face Amount Cost Credit (1) WA Credit Spread (2) Agency MBS (3) $ 557.0 $ 562.4 AAA 77.9 CMBS 87.4 49.6 CCC+ 805.3 Prime RMBS 18.0 9.7 B- 994.3 Sub-prime RMBS 13.1 10.6 BB+ 470.2 Whole loans 10.2 10.1 75.0 110.0 Total $ 685.7 $ 642.4 (1) Credit represents weighted average rating for rated assets and loan-to-value ratio (“LTV”) for non-rated assets (2) Weighted average credit spread, in basis points, based on applicable benchmark (U.S. Treasury for fixed and LIBOR for floating) (3) Implied AAA rating Sub-prime RMBS Purchases The following table further details the Company’s sub-prime RMBS investments in the second quarter of 2007 by security: ($ in millions) Face Amount Cost Credit (1) Credit Spread (2) 2007 Vintage $ 1.1 $ 1.1 BBB 210 2007 Vintage 8.0 7.4 BBB- 475 2005 Vintage 4.0 2.1 CCC 595 Total $ 13.1 $ 10.6 (1) Credit represents weighted average rating (2) Credit spread, in basis points, based on applicable benchmark (U.S. Treasury for fixed and LIBOR for floating) Dispositions The following table details the Company’s dispositions in the second quarter of 2007: ($ in millions) Face Amount Fair Value Credit (1) WA Credit Spread (2) Agency MBS (3) $ 88.8 $ 88.4 AAA 79.3 Total $ 88.8 $ 88.4 (1) Credit represents weighted average rating (2) Weighted average credit spread, in basis points, based on applicable benchmark (U.S. Treasury for fixed and LIBOR for floating) (3) Implied AAA rating Total Investment Portfolio The following table summarizes the Company’s investment portfolio at June 30, 2007 and March 31, 2007: June 30, 2007 March 31, 2007 ($ in millions) Carrying Value % Total Carrying Value % Total Available for sale securities Agency MBS $ 2,369.2 63.3 % $ 2,010.8 60.1 % CMBS 510.9 13.6 % 493.3 14.8 % Prime RMBS 168.0 4.5 % 165.8 5.1 % Sub-prime RMBS 113.4 3.0 % 104.9 3.0 % ABS 42.0 1.1 % 44.2 1.3 % Preferred stock 3.4 0.1 % 4.0 0.1 % Real estate loans Construction loans 20.5 0.5 % 20.4 0.6 % Mezzanine loans 31.9 0.9 % 31.9 1.0 % Whole loans 213.5 5.7 % 200.4 6.0 % Commercial real estate 212.2 5.7 % 211.0 6.3 % Real Estate Finance Fund 35.3 1.0 % 35.2 1.0 % Alternative investments 23.4 0.6 % 22.9 0.7 % TOTAL $ 3,743.7 100.0 % $ 3,344.8 100.0 % (1) Asset-backed securities (“ABS”) Sub-prime RMBS Investment Portfolio The following table summarizes the Company’s sub-prime RMBS portfolio at June 30, 2007: Vintage Carrying Value Average Rating Pool Factor (1) Credit Support (2) on Current Balance (3) Projected Cumulative Loss per Original Balance (3) Projected Cumulative Loss per Current Balance (3) 2005 $ 82.4 BB+ 38.31 % 18.3 % 6.0 % 12.9 % 2006 22.5 BBB 67.83 % 15.9 % 8.6 % 12.0 % 2007 8.5 BBB- 96.65 % 16.1 % 11.1 % 11.1 % Total or Average $ 113.4 47.51 % 17.7 % 6.8 % 12.6 % (1) Portion of original collateral loan balance outstanding (2) Credit support refers to the sum of projected excess interest used to cover losses, current subordination and current overcollateralization, all divided by the current collateral balance (3) Original balance refers to the mortgage pool balance at issuance, current balance equals the original balance times the pool factor Stock Repurchase Plan and Dividend Reinvestment Plan On August 7, 2007, Crystal River’s board of directors approved a stock repurchase plan covering up to two million shares of the Company’s common stock. The Company’s board of directors also approved a dividend reinvestment plan (“DRIP”) that provides for the reinvestment of Crystal River dividends in additional shares of Crystal River stock for stockholders who elect to participate in the DRIP. For additional information, please refer to the Form 8-K that was filed with the SEC on August 7, 2007. Financing Details The following table shows the Company’s available for sale assets, real estate loans and other investments as of June 30, 2007 and the financing lines used to finance such assets, categorized by (i)term debt, such as mortgage loans on commercial real estate, trust preferred securities and CDOs, (ii)funding lines, which include warehouse lines and term bank facilities, and (iii) reverse repurchase agreements: ($ in millions) Asset Carrying Value Term Debt Funding Lines Repurchase Agreements CMBS $ 510.9 $ 389.9 $ 22.2 $ 28.8 Prime RMBS 168.0 65.4 2.4 14.6 Sub-prime RMBS 113.4 43.5 22.7 12.0 ABS 42.0 ― ― 38.0 Preferred stock 3.4 ― ― ― Real estate loans 265.9 114.3 ― 40.8 Commercial real estate 212.2 198.5 ― ― Real Estate Finance Fund 35.3 ― ― ― Alternative investments 23.4 ― ― ― Trust preferred securities ― 51.6 ― ― Subtotal $ 1,374.5 863.2 47.3 134.2 Agency MBS $ 2,369.2 (2) $ ― $ ― $ 2,335.0 TOTAL $ 3,743.7 $ 863.2 $ 47.3 $ 2,469.2 (1) CDO debt has been allocated based upon the asset mix within the Company’s CDOs (2) Excludes margin cash and securities sold but not yet settled at June 30, 2007 Indebtedness under reverse repurchase agreements includes $38.0 million collateralized by Aircraft ABS, $40.8 million backed by a land loan in Canada and $2.3 billion backed by Agency MBS. Note that the $2.3 billion of reverse repurchases against Agency MBS excludes margin cash and securities sold but not yet settled. Of the $55.4 million in remaining reverse repurchase agreement indebtedness, $28.8 million is collateralized by CMBS and $26.6 million is collateralized by non-Agency RMBS. Net Investment Income Margin The Company increased its net investment income margins from 1.58% at March 31, 2007 to 1.65% at June 30, 2007. The increase was a result of the reduction of liability costs from 5.21% at March 31, 2007 to 5.14% at June 30, 2007. The following table shows the Company’s asset yield, liability cost and net investment income margin: June 30, 2007 March 31, 2007 June 30, 2006 Asset yield 6.79% 6.79% 6.02% Liability cost 5.14% 5.21% 4.63% Net investment income margin 1.65% 1.58% 1.39% Additional Information The Company intends to file its Form 10-Q for the quarter ended June 30, 2007 with the Securities and Exchange Commission on Tuesday, August 14, 2007. Please read the Form 10-Q carefully as it contains Crystal River’s consolidated financial statements and footnotes thereto and Management’s Discussion and Analysis of Financial Condition and Results of Operations. The Form 10-Q will also be made available under the Investor Relations section of Crystal River’s website at www.crystalriverreit.com. About Crystal River Crystal River Capital, Inc. (NYSE: CRZ) is a specialty finance REIT. The Company invests in real estate related securities, such as commercial and residential mortgage-backed securities, commercial real estate, real estate loans and instruments, and other alternative asset classes. The Company focuses on opportunities across the entire real estate investment spectrum that are consistent with its goals of generating high current income and long-term capital appreciation. Crystal River is externally managed and advised by subsidiaries of Brookfield Asset Management Inc. Definition of Operating Earnings This press release and accompanying financial information make reference to operating earnings on a total and per share basis. The Company considers its operating earnings to be income after operating expenses but before realized and unrealized gains and losses, hedge ineffectiveness, foreign currency exchange impact, loss on impairment of assets and commercial real estate depreciation and amortization. The Company believes operating earnings provides useful information to investors because it views operating earnings as an effective indicator of the Company’s profitability and financial performance over time. Operating earnings can and will fluctuate based on changes in asset levels, funding rates, available reinvestment rates, expected losses on credit sensitive positions and the return on the Company’s investments as the underlying assets are carried at estimated fair market value. The Company provides the components of operating earnings and a full reconciliation from net income to operating earnings with the financial statements accompanying this press release. Operating earnings is a non-GAAP measure which does not have any standard meaning prescribed by GAAP and therefore may not be comparable to similar measures presented by other companies. Definition of Net Investment Income This press release and accompanying financial information make reference to net investment income on a total and per share basis. The Company considers its net investment income to be total revenues including income from equity investments less interest expense. The Company provides the components of net investment income with the financial statements accompanying this press release. Net investment income is a non-GAAP measure which does not have any standard meaning prescribed by GAAP and therefore may not be comparable to similar measures presented by other companies. Definition of Estimated REIT Taxable Income Estimated REIT taxable income is a non-GAAP financial measure and does not purport to be an alternative to net income determined in accordance with GAAP as a measure of operating performance or to cash flows from operating activities as a measure of liquidity. Estimated REIT taxable income excludes the undistributed taxable income of Crystal River’s domestic taxable REIT subsidiary. This non-GAAP financial measure is important to Crystal River and its stockholders because, as a real estate investment trust, we are required to pay substantially all of our REIT taxable income in the form of distributions to our stockholders and estimated REIT taxable income is an effective indicator of the total amount of REIT taxable income available for distributions. Because not all REITs use identical calculations, this presentation of estimated REIT taxable income may not be comparable to other similarly titled measures prepared and reported by other companies. Forward-Looking Information This news release, and our public documents to which we refer, contain or incorporate by reference certain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. Forward-looking statements that are based on various assumptions (some of which are beyond our control) may be identified by reference to a future period or periods or by the use of forward-looking terminology, such as "may," "will," "believe," "expect," "anticipate," "continue," “should,” “intend,” or similar terms or variations on those terms or the negative of those terms. Although we believe that the expectations contained in any forward-looking statement are based on reasonable assumptions, we can give no assurance that our expectations will be attained. Factors that could cause actual results to differ materially from those set forth in the forward-looking statements include, but are not limited to, changes in interest rates, changes in yield curve, changes in prepayment rates, the effectiveness of our hedging strategies, the availability of mortgage-backed securities and other targeted investments for purchase and origination, the availability and cost of capital for financing future investments and, if available, the terms of any such financing, changes in the market value of our assets, future margin reductions and the availability of liquid assets to post additional collateral, changes in business conditions and the general economy, competition within the specialty finance sector, changes in government regulations affecting our business, our ability to maintain our qualification as a real estate investment trust for federal income tax purposes and other risks disclosed from time to time in our filings with the Securities and Exchange Commission. For more information on the risks facing the Company, see the risk factors in Exhibit 99.1 to our Form 10-Q for the period ended March 31, 2007, filed with the SEC on May 15, 2007. We do not undertake, and specifically disclaim any obligation, to publicly release any update or supplement to any forward-looking statements to reflect the occurrence of anticipated or unanticipated events or circumstances after the date of such statements. COMPANY CONTACT Marion Hayes Investor Relations Crystal River Capital, Inc. (212) 549-8413 mhayes@crystalriverreit.com [CRZ-F] Condensed Consolidated Balance Sheets June 30, March 31, December 31, 2007 2007 2006 (in thousands, except share and per share data) (unaudited) (unaudited) ASSETS Available for sale securities, at fair value $ 3,206,870 $ 2,823,027 $ 3,342,608 Real estate loans 265,904 252,680 237,670 Commercial real estate, net 212,219 210,961 ― Other investments 58,661 58,115 20,133 Intangible assets 79,575 83,381 ― Cash and cash equivalents 20,671 42,586 39,023 Restricted cash 88,295 76,419 79,483 Receivables 131,310 40,166 28,143 Prepaid expenses and other assets 1,244 2,641 1,791 Deferred financing costs, net 11,598 11,223 4,929 Derivative assets 30,942 14,195 20,865 Total Assets $ 4,107,289 $ 3,615,394 $ 3,774,645 LIABILITIES AND STOCKHOLDERS’ EQUITY Accounts payable, accrued expenses and cash collateral payable $ 6,819 $ 3,115 $ 11,486 Due to Manager 1,730 4,131 2,040 Due to broker 100,971 80,454 94,881 Dividends payable 17,025 17,032 16,514 Intangible liabilities 72,395 73,403 ― Repurchase agreements 2,475,672 1,989,928 2,723,643 Repurchase agreement, related party 40,806 124,806 144,806 Collateralized debt obligations 512,012 516,895 194,396 Junior subordinated notes held by trust that issued trust preferred securities 51,550 51,550 ― Mortgage payable 198,500 198,500 ― Senior mortgage-backed notes 101,116 ― ― Interest payable 20,890 17,583 19,417 Derivative liabilities 23,415 17,137 11,148 Total Liabilities 3,622,901 3,094,534 3,218,331 Commitments and contingencies ― ― ― Stockholders’ Equity Preferred Stock, par value $0.001 per share;100,000,000 shares authorized, no shares issued and outstanding ― ― ― Common stock, $0.001 par value, 500,000,000 shares authorized, 25,004,245 and 25,021,800 sharesissued and outstanding, respectively 25 25 25 Additional paid-in capital 567,000 566,676 566,285 Accumulated other comprehensive income (loss) (23,842 ) (13,145 ) 13,212 Dividends declared in excess of earnings (58,795 ) (32,696 ) (23,208 ) Total Stockholders’ Equity 484,388 520,860 556,314 Total Liabilities and Stockholders’ Equity $ 4,107,289 $ 3,615,394 $ 3,774,645 Condensed Consolidated Statements of Operations (Unaudited) Three months ended Six months ended (in thousands, except share and per share data) June 30, 2007 March 31, 2007 June 30, 2006 June 30, 2007 June 30, 2006 Revenues Interest income – available for salesecurities $ 50,823 $ 50,204 $ 41,178 $ 101,027 $ 78,918 Interest income – real estate loans 4,404 4,325 2,478 8,729 5,089 Other Interest and dividend income 2,276 2,700 1,745 4,976 2,472 Total interest and dividend income 57,503 57,229 45,401 114,732 86,479 Rental income, net 5,110 548 ― 5,658 ― Total revenues 62,613 57,777 45,401 120,390 86,479 Expenses Interest expense 41,993 40,135 31,425 82,128 60,276 Management fees, related party 1,828 2,353 1,635 4,181 3,312 Professional fees 1,204 782 753 1,986 1,514 Depreciation and amortization 2,798 311 ― 3,109 ― Incentive fees ― 124 ― 124 ― Insurance expense 325 82 99 407 190 Directors’ fees 178 162 92 340 236 Public company expense 161 71 ― 232 ― Commercial real estate expenses 344 ― ― 344 ― Other expenses 206 90 157 296 249 Total expenses 49,037 44,110 34,161 93,147 65,777 Other revenues (expenses) Realized net gain (loss) on sale ofsecurities available for sale (440 ) 1,620 (1,100 ) 1,180 (1,668 ) Realized and unrealized gain (loss)on derivatives (4,776 ) (8,601 ) (481 ) (13,377 ) 7,449 Impairments on available for salesecurities (22,058 ) (635 ) (5,666 ) (22,693 ) (6,924 ) Foreign currency exchange gain 4,249 502 2,066 4,751 1,875 Income from equity investments 589 849 ― 1,438 ― Other _ (214) _142 (51 ) (72 ) 18 Total other revenues (expenses) (22,650 ) (6,123 ) (5,232 ) (28,773 ) 750 Net income (loss) $ (9,074 ) $ 7,544 $ 6,008 $ (1,530 ) $ 21,452 Net income (loss) per share – basicanddiluted $ (0.36 ) $ 0.30 $ 0.34 $ (0.06 ) $ 1.22 Weighted average number ofshares outstanding: Basic and diluted 25,029,782 25,043,565 17,528,607 25,036,870 17,511,937 Dividends declared per share ofcommon stock $ 0.68 $ 0.68 $ 0.725 $ 1.36 $ 1.45 Net Investment Income (Unaudited) Three months ended Six months ended (in thousands, except share and per share data) June 30, 2007 March 31, 2007 June 30, 2006 June 30, 2007 June 30, 2006 Total interest and dividend income $ 57,503 $ 57,229 $ 45,401 $ 114,732 $ 86,479 Rental income, net 5,110 548 ― 5,658 ― Income from equity investments 589 849 ― 1,438 ― Interest expense (41,993 ) (40,135 ) (31,425 ) (82,128 ) (60,276 ) Net investment income $ 21,209 $ 18,491 $ 13,976 $ 39,700 $ 26,203 Net investment income per share $ 0.85 $ 0.74 $ 0.80 $ 1.59 $ 1.50 Weighted average number ofshares outstanding: Basic and diluted 25,029,782 25,043,565 17,528,607 25,036,870 17,511,937 Reconciliation of Net Income (Loss) to Operating Earnings (Unaudited) Three months ended Six months ended (in thousands, except share and per share data) June 30, 2007 March 31, 2007 June 30, 2006 June 30, 2007 June 30, 2006 Net income (loss) $ (9,074 ) $ 7,544 $ 6,008 $ (1,530 ) $ 21,452 Realized net (gain) loss on sale ofsecurities available for sale 440 (1,620 ) 1,100 (1,180 ) 1,668 Realized and unrealized (gain) losson derivatives 4,776 8,601 481 13,377 (7,449 ) Impairments on available for salesecurities 22,058 635 5,666 22,693 6,924 Foreign currency exchange gain (4,249 ) (502 ) (2,066 ) (4,751 ) (1,875 ) Depreciation and amortization 2,798 311 ― 3,109 ― Other 214 (142 ) 51 72 (18 ) Operating earnings $ 16,963 $ 14,827 $ 11,240 $ 31,790 $ 20,702 Operating earnings per share $ 0.68 $ 0.59 $ 0.64 $ 1.27 $ 1.18 Weighted average number of sharesoutstanding: Basic and diluted 25,029,782 25,043,565 17,528,607 25,036,870 17,511,937 Comprehensive Loss (Unaudited) (in thousands) Three months ended June 30, 2007 Six months ended June 30, 2007 Net loss $ (9,074 ) $ (1,530 ) Net unrealized holdings loss on securities available for sale (29,361 ) (50,474 ) Unrealized gain on cash flow hedges 18,593 16,477 Deferred gain (loss) on settled cash flow hedges 503 (2,235 ) Amortization of net gains on cash flow hedges into net income (432 ) (822 ) Comprehensive loss $ (19,771 ) $ (38,584 ) Reconciliation of Net Loss to Estimated REIT Taxable Income (Unaudited) (in thousands, except share and per share data) Six months ended June 30, 2007 GAAP net loss $ (1,530 ) Adjustments to GAAP net loss: Net loss of taxable REIT subsidiary 5,978 Share based compensation 533 Net tax adjustments related to interest income 3,402 Book derivative loss in excess of tax loss 6,846 Realized tax losses in excess of book losses (534 ) Impairment losses not deductible fortax purposes 22,693 Foreign currency translation adjustment (4,751 ) Rent escalation (249 ) Other (25 ) Net adjustments from GAAP net loss to estimated REIT taxable income 33,893 Estimated REIT taxable income 32,363 Weighted average number of shares outstanding: Basic and diluted 25,036,870 Estimated REIT taxable income per share of common stock for the six months ended 6/30/07 $ 1.29
